DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed February 8, 2022 are entered into the file. Currently, claims 1, 5-6, and 11 are amended, claims 2-4 and 7-10 are cancelled, and claims 16-17 are new, resulting in claims 1, 5-6, and 11-17 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 17 recite the limitation “wherein the biodegradable polyester yarn or fabric is compostable”. The instant specification is silent as to the yarn or fabric being compostable, therefore the instant specification does not provide support for the new claims. Applicant points to paragraph [0023] for support for the new claims which states “[t]he addition of the biodegradable additive to the PET allows for rapid biodegradation of a textile material in soil”. It is respectfully submitted that the scope of biodegrading in soil and being compostable is not equivalent. The definition of “compostable” is of organic matter, esp. kitchen and garden waste: capable of being turned into composite (“compostable”; oed.com). The definition of “soil” is the earth or ground; the face of surface of the earth (“soil”; oed.com). Therefore something that is compostable is much broader in scope than something that is biodegradable in soil. The instant specification does not provide support for the entirety of the broader scope of “compostable”.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the biodegradable additive allows for rapid biodegradation” in line 10. The limitation is indefinite because the scope of “rapid” biodegradation is unclear. For example, it is unclear how much biodegradation must occur over what time frame and what conditions to be considered “rapid”.
Claim 5 recites the limitation “wherein the biodegradable additive allows for rapid biodegradation” in line 8 and is indefinite for the same reasons presented with respect to claim 1 above.
Claims 6 and 11-17 are also rejected under 112(b) due to their dependency on claims 1 or 5, rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason (US 2020/0325599)1. Supporting evidence provided by Birch (“Organoleptic Effect in Sugar Structures”)1.
With respect to claim 1, Mason teaches a synthetic biodegradation enhanced fiber which may comprise a polymer material (such as polyester) and less than or equal to 10 wt% of a biodegradation additive that enhances the biodegradation rate of the polymer material (paragraph [0010]). In a preferred embodiment the polyester is polyethylene terephthalate (paragraph [0033]). The biodegradable additive may include at least one aliphatic-aromatic ester, at least one polylactide (PLA), at least one organoleptic, at least one monosaccharide, and at least one aldohexose (paragraph [0042]). The polylactide may comprise poly-L-lactide (PLLA), poly-D-lactide (PDLA), poly(L-lactide-co-D,L-lactide) (PLDLLA) (modified polylactides) (paragraph [0044]). The synthetic biodegradation-enhanced fibers may form and/or be incorporated into articles, for example, garments, fabric, insulation, monofilaments, yarn, etc. (paragraph [0087]).
With respect to the monosaccharides being organoleptic, it is known in the art that monosaccharides are sweet (Birch; Table I). Since monosaccharides have a taste, they are organoleptic. Mason further teaches the biodegradation-enhanced fibers may comprise 0.1 to 15 wt % biodegradation particles or additives, including any or all ranges and subranges therein, e.g., 0.5 to 4.5 wt %, 0.1 to 3 wt %, etc. (paragraph [0036]). The biodegradation particles or additives may facilitate or effectuate rapid biodegradation of the fiber even in an anaerobic environment (paragraph [0048]).
The limitation “wherein the PET is pure PET obtained by polymerization of purified dimethyl terephthalate and pure ethylene glycol” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise virgin material, such as virgin polyester (e.g., PET) (paragraph [0033]). The polymer may be raw, pure, or “new” polymer (paragraph [0082]). The method may include purifying the recycled or waste polymer to remove contaminates from the recycled or waster polymer (paragraph [0082]).

With respect to claim 12, Mason teaches all the limitations of claim 1 above. The limitation “wherein the PET is refined from crude oil” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Masons discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise virgin material, such as virgin polyester (e.g., PET) (paragraph [0033]). The polymer may be raw, pure, or “new” polymer (paragraph [0082]).

With respect to claim 13, Mason teaches all the limitations of claim 1 above. The limitation “wherein the PET is recycled from recyclable PET bottles, PET packages, or polyester fabrics” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise recycled polymer material (e.g., polyester, such as PET), such as post-consumer recycled polymer material (e.g., polyester, such as PET) (paragraph [0033]).

With respect to claim 16, Mason teaches all the limitations of claim 1 above. Mason further teaches that the synthetic biodegradation-enhanced fibers may fully degrade within 10 years when disposed in an environment suitable for biodegradation such as in a compost pile/facility (compostable) (paragraph [0052], [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5-6, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2020/0325599)2 in view of Lake (US 2008/0103232)1. Supporting evidence provided by Birch (“Organoleptic Effect in Sugar Structures”)1 and Celanese’s Complete Textile Glossary) (“Dope-Dyed” and “Dyeing – Mass-colored”)1.
With respect to claim 5, Mason teaches a synthetic biodegradation enhanced fiber which may comprise a polymer material (such as polyester) and less than or equal to 10 wt% of a biodegradation additive that enhances the biodegradation rate of the polymer material (paragraph [0010]). In a preferred embodiment the polyester is polyethylene terephthalate (paragraph [0033]). The biodegradable additive may include at least one aliphatic-aromatic ester, at least one polylactide (PLA), at least one organoleptic, at least one monosaccharide, and at least one aldohexose (paragraph [0042]). The polylactide may comprise poly-L-lactide (PLLA), poly-D-lactide (PDLA), poly(L-lactide-co-D,L-lactide) (PLDLLA) (modified polylactides) (paragraph [0044]). The synthetic biodegradation-enhanced fibers may form and/or be incorporated into articles, for example, garments, fabric, insulation, monofilaments, yarn, etc. (paragraph [0087]). With respect to the monosaccharides being organoleptic, it is known in the art that monosaccharides are sweet (Birch; Table I). Since monosaccharides have a taste, they are organoleptic. The biodegradation particles or additives may facilitate or effectuate rapid biodegradation of the fiber even in an anaerobic environment (paragraph [0048]).
Mason is silent as to the inclusion of a dye additive.
Lake teaches a biodegradable additive for polymeric material comprising a chemo attractant compound; a glutaric acid or its derivative; a carboxylic acid compound with chain length from 5-18 carbons; a polymer; and a swelling agent (paragraph [0010]). The polymer may be a polyester (paragraph [0011]), and the biodegradable additive biodegrades polyethylene terephthalate (paragraph [0080]). Chemo attractant agents include galactose and glucose and other L-sugar structures and D-sugar structures (paragraph [0052]). The additive may also comprise organoleptic chemicals as swelling agents, e.g., polylactic acid (paragraph [0061]). The additive material that can be mixed into a polymeric composition any time before the polymeric compound is formed into an article to make it biodegradable (paragraph [0019]). Colorants, inks, and metallic particles are preferably added to increase or decrease light (UV) reflectance, add strength, slow or prevent breakdown, or vary the time to break down i.e. degradation or biodegradation at a specific time (paragraph [0078]). In a preferred embodiment the additive is blended into the polymeric material just before sending the polymeric material to the forming machinery for making the desired article or finished polymeric product (dye-doped) (paragraph [0069]).
Since both Mason in view of Lake teach biodegradable polyesters comprising monosaccharides, aldohexose, and polylactic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additives of Mason to include colorants or inks (dye additives) in the polymeric material before forming the final article (dye-doped) in order to increase or decrease light (UV) reflectance, add strength, slow or prevent breakdown, or vary the breakdown time.
The limitation “wherein the PET is pure PET obtained by polymerization of purified dimethyl terephthalate and pure ethylene glycol” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason in view of Lake discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise virgin material, such as virgin polyester (e.g., PET) (paragraph [0033]). The polymer may be raw, pure, or “new” polymer (paragraph [0082]). The method may include purifying the recycled or waste polymer to remove contaminates from the recycled or waster polymer (paragraph [0082]).
The limitation “wherein the PET is dye-doped” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason in view of Lake discloses polyethylene terephthalate with colorants and inks added prior to forming of the final article. Dope-dyed is mass-colored dyeing which is a term to describe a manufacture fiber that has been colored by the introduction of pigments or insoluble dyes into the polymer melt or spinning solution prior to extrusion (Celanese’s Complete Textile Glossary). Since the colorants and inks of Mason in view of Lake are added prior to article formation, the PET is dope-dyed.

With respect to claim 6, Mason in view of Lake teaches all the limitations of claim 3 above. Mason further teaches the biodegradation-enhanced fibers may comprise 0.1 to 15 wt % biodegradation particles or additives, including any or all ranges and subranges therein, e.g., 0.5 to 4.5 wt %, 0.1 to 3 wt %, etc. (paragraph [0036]). Because the fiber is preferably PET (paragraph [0033]), the weight percent of the biodegradation particles or additives are based on the total amount of PET.

With respect to claim 14, Mason in view of Lake teaches all the limitations of claim 5 above. The limitation “wherein the PET is refined from crude oil” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise recycled polymer material (e.g., polyester, such as PET), such as post-consumer recycled polymer material (e.g., polyester, such as PET) (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise virgin material, such as virgin polyester (e.g., PET) (paragraph [0033]). The polymer may be raw, pure, or “new” polymer (paragraph [0082]).

With respect to claim 15, Mason in view of Lake teaches all the limitations of claim 5 above. The limitation “wherein the PET is recycled from recyclable PET bottles, PET packages, or polyester fabrics” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise recycled polymer material (e.g., polyester, such as PET), such as post-consumer recycled polymer material (e.g., polyester, such as PET) (paragraph [0033]).

With respect to claim 17, Mason teaches all the limitations of claim 5 above. Mason further teaches that the synthetic biodegradation-enhanced fibers may fully degrade within 10 years when disposed in an environment suitable for biodegradation such as in a compost pile/facility (compostable) (paragraph [0052], [0054]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2020/0325599)3 as applied to claim 1 above, and further in view of Lake (US 2008/0103232)1. Supporting evidence provided by Celanese’s Complete Textile Glossary) (“Dope-Dyed” and “Dyeing – Mass-colored”)1.
With respect to claim 11, Mason teaches all the limitations of claim 1 above.
Mason is silent as to the inclusion of a dye additive.
Lake teaches a biodegradable additive for polymeric material comprising a chemo attractant compound; a glutaric acid or its derivative; a carboxylic acid compound with chain length from 5-18 carbons; a polymer; and a swelling agent (paragraph [0010]). The polymer may be a polyester (paragraph [0011]), and the biodegradable additive biodegrades polyethylene terephthalate (paragraph [0080]). Chemo attractant agents include galactose and glucose and other L-sugar structures and D-sugar structures (paragraph [0052]). The additive may also comprise organoleptic chemicals as swelling agents, e.g., polylactic acid (paragraph [0061]). The additive material that can be mixed into a polymeric composition any time before the polymeric compound is formed into an article to make it biodegradable (paragraph [0019]). Colorants, inks, and metallic particles are preferably added to increase or decrease light (UV) reflectance, add strength, slow or prevent breakdown, or vary the time to break down i.e. degradation or biodegradation at a specific time (paragraph [0078]). In a preferred embodiment the additive is blended into the polymeric material just before sending the polymeric material to the forming machinery for making the desired article or finished polymeric product (dye-doped) (paragraph [0069]).
Since both Mason in view of Lake teach biodegradable polyesters comprising monosaccharides, aldohexose, and polylactic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additives of Mason to include colorants or inks (dye additives) in the polymeric material before forming the final article (dye-doped) in order to increase or decrease light (UV) reflectance, add strength, slow or prevent breakdown, or vary the breakdown time.
The limitation “wherein the PET is dye-doped” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Mason in view of Lake discloses polyethylene terephthalate with colorants and inks added prior to forming of the final article. Dope-dyed is mass-colored dyeing which is a term to describe a manufacture fiber that has been colored by the introduction of pigments or insoluble dyes into the polymer melt or spinning solution prior to extrusion (Celanese’s Complete Textile Glossary). Since the colorants and inks of Mason in view of Lake are added prior to article formation, the PET is dope-dyed.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1, 5-6, and 11-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are overcome by Applicants amendments to the claims in the response filed February 8, 2022.
The rejections of claims 5-6 and 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed February 8, 2022.
In light of the amendments to the claims, new rejections under 112(a) have been applied to claims 16-17 above and new rejections under 112(b) to claims 1, 5-6, and 11-17 have been applied above.

Response – Declaration under 37 C.F.R 1.132
It is noted that evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. See MPEP 2131.04. Therefore, the content of the declaration is only being considered with respect to the 35 U.S.C. 103 rejections of claims 5-6 and 14-15.

The declaration submits that the claimed invention biodegrades faster than the prior art, and provides data obtained from testing which is then compared to the biodegradation values disclosed in the prior art.
The declaration under 37 CFR 1.132 filed February 8, 2022 is insufficient to overcome the rejection of claims 5-6 and 14-15 based upon Mason in view of Lake as set forth in the last Office action.
First, it is noted that the scope of the experiment and discussion in the declaration is not commensurate with the claims. The declaration emphasizes that the claimed invention biodegrades faster that the prior art, however what is claimed is “wherein the biodegradable additive allows for rapid biodegradation of the biodegradable polyester yarn or fabric”. The claimed limitation does not state that the biodegradation is faster than a specific timeframe as is discussed in the declaration, only that it is “rapid”. It is noted that “rapid” is rejected under 112(b) above because the scope of “rapid” biodegradation is unclear. For example, it is unclear how much biodegradation must occur over what time frame and what conditions to be considered “rapid”. As discussed in the rejection of claim 5, Mason also teaches “rapid” biodegradation of the fiber (Mason; paragraph [0048]). Since the claimed invention does not provide parameters for what is considered “rapid”, Mason is interpreted as meeting the claimed limitation. The claimed invention biodegrading more rapidly than Mason as discussed in the declaration is not what is claimed in claim 5. Additionally, the actual material tested was not disclosed. Therefore it is unknown whether the scope of the claimed invention and what was actually tested to obtain the data provided in the declaration is equivalent.
Secondly, the declaration does not fairly compare the claimed invention to Mason, which is the prior art used above to reject the newly added “rapid biodegradation” limitation. Points 8 and 10 of the declaration states that a biodegradability test was performed under ASTM D5511 standards (Standard Test Method for Determining Anaerobic Biodegradation of Plastic Materials Under High-Solids Anaerobic-Digestion Conditions). The declaration relies on paragraph [0053] of Mason for the teaching of biodegradation times (see point 6). However, it is noted that Mason tests biodegradability according to ASTM D6400-12, Standard Specification for Labeling of Plastics Designated to be Aerobically Composted in Municipal or Industrial Facilities (Mason; paragraph [0054]). Therefore the declaration is comparing results from the claimed invention which have been anaerobically (i.e., without oxygen) biodegraded to values in the prior art which have been aerobically (i.e., with oxygen) biodegraded. The ordinary artisan would expect the biodegradation results for the same material to differ depending on the oxygen content of the environment tested, therefore the results for two different environments for two different materials cannot be fairly compared.
Additionally, it is noted that part of paragraph [0053] of Mason discusses the time frame within which the material may be fully biodegraded. The figures provided in the declaration do not show full biodegradation of the claimed yarn or fabric. Both figures show the time it takes for the material to biodegrade about 80%. Therefore, the time values in the figures cannot be compared to the time disclosed by Mason for full biodegradation as full biodegradation has not occurred in the data provided.
It is additionally noted under both tables that outside of the ASTM D5511 method and on the assumption that the positive control (cellulose) will fully biodegrade, all values have been proportionally adjusted. It is unclear why this assumption is applied and no evidence is provided to support the conclusion that PET, a synthetic polymer material, would respond proportionally in biodegradation as cellulose, a naturally occurring polymer. The declaration was provided in black and white therefore the Examiner had trouble determining which lines on the graphs represented which material. Based on the first table it appears that the uppermost line of the first graph is cellulose and the two underneath are the claimed invention. It is clear from the graph that the cellulose biodegrades very differently from the instant invention (a logarithmic curve for cellulose is observed whereas a linear curve is observed for the instant invention). Therefore the basis of the assumption that the cellulose and the instant invention have a proportional relationship in order to perform the discussed extrapolation is unclear. Additionally, it is unclear why the time frame was not proportionally extrapolated as well. It appears that the raw data shows that the cellulose biodegrades 76.3% over 380 days and the claimed invention biodegrades 59.8% and 66.3% depending on the amount washed, over 380 days. The basis of the assumption that cellulose will biodegrade 100% over 380 days when the actual measured value was 76.3% has not been provided.
Thirdly, the declaration is comparing the experimental values of the claimed invention to the broad teachings of the prior art. The teachings of the prior art Mason encompass the “rapid” biodegradation shown in the declaration. Paragraph [0053] of Mason discloses that at least 25% by mass of the fibers biodegrade within 1.5 years. The second graph, read to the best of the Examiner’s ability, appears to show about 75% and 67.5% biodegradation within 1.5 years. These values are within the at least 25% by mass disclosure of Mason.
With respect to Lake, it is noted that Mason was relied on to teach the new limitation in claim 5.
With respect to point 13 of the declaration, which states that the fabric of the instant invention provide additional environmental benefits, showing the advantageous properties exhibited by the claimed invention is not the standard for a 103 rejection, nor is it a showing of unexpected results. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response – Claim Rejections 35 USC §102 and 103
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
The response reiterates the points made in the declaration, and is not persuasive for the reasons discussed with respect to the declaration above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented